Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending and are presented for examination on the merits.

Objections
Specification
*** Applicant’s indication to hold this objection in abeyance until a later point of prosecution is acknowledged. ***
The use of trademarks, such as “PayPal," and “Venmo” etc. has been noted in this application (e.g., at page 11, ln 13-16).  They should be capitalized wherever they appear (or include a proper trademark symbol) and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.  MPEP 608.01(v).

Claim Objections
Claim 1 is objected to as it is not clear how the avatar is created if its already stored in a repository.  Is it selected from the repository, or is it created then stored?  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101, because they recite non-patentable subject matter under the 2019 PEG, October update.  The claimed invention is directed to a judicial exception (e.g., an abstract idea, etc.) without practical application or significantly more.    
More particularly, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Broad categories of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas. See, generally Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. __ (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc.,132 S. Ct. 1289, 1294, 1297-98 (2012)); Federal Register notice titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), which is found at: http:// www. gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf; 2015 Update to the Interim Guidance; the 2019 Revised Patent Subject Matter Eligibility Guidance, Fed. Reg., Vol. 84, No. 4, January 7, 2019; and associated Office memoranda.
Under the 2019 PEG, step 2a-prong 1, Claims 1-20 recite a judicial exception(s), including a method of organizing human activity (e.g. fundamental economic principle).  More particularly, the entirety of the method steps are directed towards a peer to peer payment system using mobile devices, internet connectivity, and augmented reality.  Person to person payments are fundamental economic activity; and Peer to peer payment systems using mobile devices and the internet are long standing commercial practices previously performed by humans.  As such, the inventions include an abstract idea(s) under the 2019 PEG, and Alice Corporation.  Under step 2a-prong 2, the claims fail to recite a practical application of the exception, because the extraneous limitations (e.g., the structure, taking a photo, using avatars to stand for users, etc.) merely add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g), generally link the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)), and/or instruct an artisan to apply it (the method) across generic computing technology.  Here, mobile devices, gps, augmented reality, the internet and avatars are all generic computing technology being used to effect a peer to peer payment.  A claim does not cease to be abstract for section 101 purposes simply because the claim confines the abstract idea to a particular technological environment in order to effectuate a real-world benefit. See Alice, 573 U.S. at 222; BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1287 (Fed. Cir. 2018); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1353 (Fed. Cir. 2014).  “[I]t is not enough, however, to merely improve a fundamental practice or abstract process by invoking a computer merely as a tool.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (citations omitted).  More particularly, the claims fail to recite an improvement to the functioning of a computer or technology (under MPEP § 2106.05(a)), the use of a particular machine (under § 2106.05(b)), effect a transformation or reduction of a particular article (§ 2106.05(c)), or apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment (§ 2106.05(e)).  
Under part 2b, the additional elements offered by the dependent claims (e.g., mobile devices, gps, augmented reality, the internet and avatars, etc.) either further delineate the abstract idea, recite insignificant extra-solution activity, or instruct the artisan to apply it (the abstract idea) across generic computing technology.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  This is because no one claim effects an improvement to another technology or technical field, an improvement to the functioning of a computer itself, or move beyond a general link of the use of the abstract idea to a particular technological environment.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  Under Alice, merely applying or executing the abstract idea on one or more generic computer system (e.g., a computer system comprising a generic database; a generic element (NIC) for providing website access, etc.; a generic element for receiving user input; and a generic display on the computer, in any of their forms) to carry out the abstract idea more efficiently fails to cure patent ineligibility.  See, e.g., Content Extraction, 776 F.3d at 1347 (claims reciting a “scanner” are nevertheless directed to an abstract idea); Mortg. Grader, Inc. v. First Choice Loan Serv. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea).  
Courts have recognized the following computer functions to be well‐understood, routine, and conventional functions when they are claimed in a merely generic manner: performing repetitive calculations, receiving, processing, and storing data, electronically scanning or extracting data from a physical document, electronic recordkeeping, automating mental tasks, and receiving or transmitting data over a network, e.g., using the Internet to gather data, MPEP 2106.05(d), wherein the italicized tasks are particularly germane to the instant invention.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Sufficient support for the term “common avatar” and the added limitation: “the second portion of the plurality of mobile devices share . . . are enabled to receive” are not found in the specification.  Applicant is asked to particularly point to support for this limitation.  This limitation is being interpreted to mean that the avatar for plural user may be an employer avatar (e.g., not different or unique).  Claim 20 depend from Claim 19 and is likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. §103 as being unpatentable over US 2014/0171039 to Bjontegard, in view of 2018/0302414 to Wagner.
With respect to Claim 1, Bjontegard teaches a transaction system (FIGS. 1, 21; [0029];[0101]; [0123]; [0198];[0229]), comprising: a first mobile device having imaging apparatus (FIGS. 21) and GPS circuitry ([0013];[0129];[0164]), executing a mobile application ([0101]; “mobile device” throughout, including POS), coupled to the Internet network ([0029]); a second mobile device having imaging apparatus and GPS circuitry ([0029]), executing the mobile application, coupled to the Internet network; an Internet connected server having a processor executing coded instructions ([0029]) enabled to manage the application on the first and second mobile devices ([0158]), and coupled to a data repository ([0029], data files, [0014];[0041], database, etc.); characterized in that the system, by the execution of the coded instructions by the processor in the Internet-connected server, recognizes that the first and the second mobile devices have common GPS coordinates ([0029];[0047], “proximity” etc.), associates the first mobile device with a first user having a first user ID ([0029]) and a first avatar stored in the data repository ([0113-15]) associated with the photo and the user, the avatar used by the application to identify the user ([0113-15]), and the second mobile device with a second user having a second user ID and a second avatar stored in the data repository ([0113-15]), receives image data from the first mobile device, processes the image data from the first mobile device using Augmented Reality (AR) software ([0014];[0029], provides AR display data to the first mobile device, the image produced including an avatar of the second user retrieved from the data repository [0113-15]), with the avatar enabled as a link in the display of the first mobile device ([0029], link) with the first user being able to initiate a transaction by manipulation of the second user avatar ([0029], clicking on the link is manipulation of the avatar; [0113], avatar may enable user to purchase products instantly).
Bjontegard teaches the avatar being used to initiate a transaction (e.g., [0113]); however, Bjontegard fails to expressly teach initiating the taking of a photograph by the first and second user’s and creating an avatar stored in a database based thereon.  Wagner teaches taking a photo of a user and associating it with an avatar stored in a database (e.g., [0022]), which reads upon the limitation as claimed.  Wagner discusses the pitfalls of existing authentication systems including biometric systems. [0003]  It would have been obvious to one of ordinary skill in the art to modify Bjontegard to include initiating a photo and associating it with an avatar, in order to improve upon conventional authentication systems.
With respect to Claim 2, Bjontegard teaches wherein the first and the second avatars are created by the first and the second users in a configuration process guided by first use of the mobile application with a requirement that the users upload a photograph taken by the user’s mobile device’s imaging apparatus during the configuration process. ([0198], FIG. 23)
With respect to Claim 3, Bjontegard teaches wherein, in the configuration the first and second users are enabled to enter a social message to be displayed with the user’s associated avatar. [0124]
With respect to Claim 4, Bjontegard teaches wherein the link associated with the second avatar of the second user, when selected in the AR display of the first mobile device, causes the system to update the AR display of the first mobile device with an interactive interface having an input mechanism enabling the first user to select to send money to or request money from the second user. [0101];[0229],payment is sending money to a second user)
With respect to Claim 5, Bjontegard teaches wherein the input mechanism comprises radio buttons, and upon selection by the first user to send money to the second user, the AR display on the first mobile device is updated to an interactive interface with an input field enabling the first user to enter a money amount to be sent to the second user, and an initiation input that when selected initiates the transaction. ([0094], interactive buttons; [0101], payment)
With respect to Claim 6, Bjontegard teaches wherein, upon selection of the initiation input, the transaction system, executing the coded instructions, leverages third party systems through the Internet network to implement the transaction, debiting a financial account of the first user and crediting a financial account of the second user. ([0101], qualcomm pay, etc.)
With respect to Claim 7, Bjontegard teaches wherein the interactive interface enabling the first user to enter a money amount further comprises an input field enabling the first user to enter a reason for the payment. (teaching sending “messages” throughout)
With respect to Claim 8, Bjontegard teaches wherein the input mechanism comprises radio buttons, and upon selection by the first user to request money from the second user, the AR display on the first mobile device is updated to an interactive interface with an input field enabling the first user to enter a money amount to be requested from the second user, and an initiation input that when selected initiates the transaction. ([0101], merchant to consumer peer to peer transaction)
With respect to Claim 9, Bjontegard teaches wherein, upon selection of the initiation input, the transaction system, executing the coded instructions, leverages third party systems through the Internet network to implement the transaction, debiting a financial account of the second user and crediting a financial account of the first user. ([0101], qualcomm pay, etc.)
With respect to Claim 10, Bjontegard teaches a transaction system, comprising: a substantial plurality of mobile devices having imaging apparatus and GPS circuitry (FIG. 21), executing a mobile application, each coupled to the Internet network ([0029];[0101]; an Internet connected server ([0101]) having a processor executing coded instructions managing the application, and coupled to a data repository  ([0014], data files or database); characterized in that the system, by the execution of the coded instructions by the processor, associates each individual mobile device with a user having a unique user ID (associating with a “mobile device” teaches a smart phone which in turn teaches a unique ID) and with a different avatar stored in the data repository ([0029];[0101]), receives image data from the mobile devices, processes the image data using AR software, provides AR display data back to the individual mobile devices ([0029];[0101];[0229]), and, receiving input from one of the mobile devices signaling intent to initiate a transaction with another of the mobile devices (FIG. 9; FIG. 21), updates the AR display of the one mobile device with the different avatar of the other mobile device, the avatar enabled as a link ([0029];[0101];[0229], merchant multiple customers peer to peer; stadium with multiple attendees).
With respect to Claim 11, Bjontegard teaches wherein the avatars are created by the users in a configuration process guided by first use of the mobile application with a requirement that the users upload a photograph taken by the user’s mobile device’s imaging apparatus during the configuration process. ([0198], FIG. 23)  However, Bjontegard fails to teach taking the photo in real time.  Wagner teaches this limitation (see Claim 1). Under the same rationale as Claim 1, it would have been obvious to one of ordinary skill in the art to modify Bjontegard to include this limitation. 
With respect to Claim 12, Bjontegard teaches wherein, in the configuration the users are enabled to enter a social message to be displayed with the user’s avatar. [0124]
With respect to Claim 13, Bjontegard teaches wherein the link associated with the avatar of the other user, when selected in the AR display of the one mobile device, causes the system to update the AR display of the one mobile device with an interactive interface having an input mechanism enabling the one user to select to send money to or request money from the other user. [0101];[0229],payment is sending money to a second user)
With respect to Claim 14, Bjontegard teaches wherein the input mechanism comprises radio buttons, and upon selection by the one user to send money to the other user, the AR display on the one mobile device is updated to an interactive interface with an input field enabling the one user to enter a money amount to be sent to the other user, and an initiation input that when selected initiates the transaction. ([0094], interactive buttons; [0101], payment)
With respect to Claim 15, Bjontegard teaches wherein, upon selection of the initiation input, the transaction system, executing the coded instructions, leverages third party systems through the Internet network to implement the transaction, debiting an account of the one user and crediting an account of the other user. ([0101], qualcomm pay, etc.)
With respect to Claim 16, Bjontegard teaches wherein the input mechanism comprises radio buttons, and upon selection by the one user to request money from the other user, the AR display on the one user’s mobile device is updated to an interactive interface with an input field enabling the one user to enter a money amount to be requested from the other user, and an initiation input that when selected initiates the transaction. ([0094], interactive buttons; [0101], payment)
With respect to Claim 17, Bjontegard teaches wherein, upon selection of the initiation input, the transaction system, executing the coded instructions, leverages third party systems through the Internet network to implement the transaction, debiting an account of the other user and crediting an account of the one user. ([0101], qualcomm pay, etc.)
With respect to Claim 18, Bjontegard teaches a search function selectable by a user in the AR display of the mobile device of that user, enabling that user to enter search criteria leading to discovery of individual other users of the transaction system, and to signal intent to transact with a user returned as a result of a search. ([0134])
With respect to Claim 19, Bjontegard teaches a transaction system, comprising: a substantial plurality of mobile devices having imaging apparatus and GPS circuitry, executing a mobile application, each coupled to the Internet network; an Internet connected server having a processor executing coded instructions, and coupled to a data repository; a business account for a specific business linked to the transaction system; wherein a first portion of the substantial plurality of mobile devices are associated with customers of the specific business and a second portion of the substantial plurality of mobile devices are associated with employees of the specific business; characterized in that the system, by the execution of the coded instructions by the processor, associates individual mobile devices with a user having a user ID and with an avatar stored in the data repository, receives image data from the mobile devices, processes the image data using AR software, provides AR display data back to the individual mobile devices, and, receiving input from one of the mobile devices signaling intent to transact with an other of the mobile devices, updates the AR display of the one mobile device with the avatar of the other mobile device, the avatar enabled as a link that leverages functionality enabling customers to implement payments to employees; and wherein payment transactions implemented by customers of the specific business to employees of the specific business are passed through to the business account for the specific business. (see Claim 1,10; [0157], employers)
With respect to Claim 20, Bjontegard teaches a payment pathway from the business account for the specific business to a bank account for the specific business whereby money may be credited to by the transaction system to the bank account for the specific business. (Qualcomm, Google pay, etc. can do these things)

Response to remarks
Applicant’s remarks submitted on 8/12/2022 have been considered, but are not persuasive where objection/rejections are maintained.  The invention continues to recite a fundamental economic activity under § 101, and more particularly, a method of peer to peer transaction.  The use of computers to enable this method fails to offer an improvement in the art.  Applicant is asked to identify an innovative concept under prong 2 of the 2-Part PEG analysis, or an improvement to technology under Part 2B.  As the record reflects, Peer to peer capable systems using avatars and based on proximity existed prior to filing, which shows that such limitations fail to recite an innovative concept.  
As per the prior art, Wagner has been added to further teach the claims as set forth in the rejection.  As such, Applicant’s remarks pertaining to Bjontegard by itself are moot.  Please note that the applied reference(s) need not use the same terminology, or disclose the limitation verbatim, and also that the entirety of a prior art reference is to be applied to the respective claim(s), such that the pinpoint citations above are exemplary and provided for Applicant’s benefit; other locations within the applied reference(s) may further support the rejection.  MPEP 2141.02(VI).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082.  The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J JACOB/Examiner, Art Unit 3696